

CERTAIN INFORMATION HAS BEEN OMITTED FROM THIS DOCUMENT BECAUSE IT IS (I) NOT
MATERIAL, AND (II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED.
OMISSIONS ARE MARKED [*******].


SIXTHADDENDUM TOAGREEMENT OF LEASE




THIS SIXTH ADDENDUM ("Addendum”) made as of the _ day of July, 2016, by and
between DELAWARE COMMERCE PARK, LLC, a Delaware limited liability company having
an address at 7 Finance Drive, Danbury, Connecticut 06810 ("Lessor") and
HOLOGIC, INC., a Delaware corporation, having an address at 37 Apple Ridge Road,
Danbury, Connecticut 06810 ("Lessee").


RECITALS


A.Lessee has leased certain premises located at 37 Apple Ridge Road, Danbury,
Connecticut (the "Leased Premises"), pursuant to, and is the current tenant
under, a lease dated December 26, 1995 between Melvyn J. Powers and Mary P.
Powers, as original lessor, and LORAD, a Division of Trex-Medical Corporation,
as original lessee, as amended by a First Addendum to Lease Agreement dated
March l , 1996, a Second Addendum to Lease Agreement dated as of April 1, 1996,
a Third Addendum to Lease Agreement dated as of May 1, 1996, a Fourth Addendum
to Lease Agreement dated as of September 26, 2005, and a Fifth Addendum to Lease
dated as of March 28, 2012 (collectively, the "Lease"). Lessor is the successor
in title to the Leased Premises pursuant to Quit Claim Deed from Commerce Park
Realty, LLC dated December 6, 2012.


B.By letter dated June 30, 2016, Lessee wishes to extend the Term of the Lease
to December 31, 2021, upon the terms and conditions set forth in this Sixth
Addendum to Lease Agreement.


C.To memorialize said extension, Lessor requires that the Lessee enter into this
Addendum.


D.In consideration of the foregoing, and for One Dollar ($1.00) and other
valuable consideration received by each to their satisfaction, Lessor and Lessee
hereby agree as follows:


AGREEMENT


1. Lessor and Lessee hereby agree to extend the Lease Agreement, as described in
this Sixth Addendum to Lease Agreement for five (5) years commencing on January
1, 2017 and ending on December 31, 2021. All references in the Lease to the
"Initial Term" shall be deemed to mean the period ending on December 31, 2021.


2.Notwithstanding anything contained in the Lease to the contrary, the parties
hereby agree that, commencing as of January 1, 2017, the Fixed Rent shall be
payable as follows: [*******].


3.The parties hereby agree that the Lessor shall construct the following
improvements to the Lease Premises at Lessor's sole expense:
•
[*******]







--------------------------------------------------------------------------------





•
[*******]

•
[*******]

•
[*******]



4.The parties hereby agree that the Lessee will be granted one (1) additional
option to extend the Lease Term for two (2) years ("Option"). Lessee agrees to
provide at least a twelve (12) month prior notice to exercise the addition Term
Option. The parties hereby agree that the Fixed Rent for the Option shall be at
[*******].


5. Except as specifically modified hereby in this Addendum, all of the terms and
conditions of the Lease Agreement remain in full force and effect.


6. This Addendum shall be binding upon, and inure to the benefit of, Lessor and
Lessee and their respective heirs, successors and assigns.


7.This Addendum shall be construed in accordance with the laws of the State of
Connecticut.


8.This Addendum and the Lease Agreement may not be changed or modified, i n
whole or in part, except by written instrument executed by the party against
whom enforcement of such change or modification is sought


9. All capitalized terms used, but not defined herein, shall have the
definitions attributed thereto in the Lease Agreement.


IN WITNESS WHEREOF, Lessor and Lessee have executed this Addendum as of the day
and date first above written.


LESSOR:


DELAWARE COMMERCE PARK, LLC


By: Commerce Park Management
Company, Its Manager






By::
/s/ Melvyn J. Powers
Melvyn J. Powers President





LESSEE:


HOLOGIC, INC.


By: /s/ Ed Zielinski            
Vice President, Real Estate & Facilities






